Citation Nr: 1229796	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-01 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active service from October 1992 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The Veteran does not have a left ear hearing loss disability for VA compensation purposes.

2.  The Veteran's testimony as to an onset of tinnitus and hearing loss during active service, with continuity since separation, is not credible. 

3.  The preponderance of the evidence shows that the Veteran's right ear hearing loss and tinnitus were not present in service or until many years thereafter and are not related to service or to an incident of service origin, to include in-service acoustic trauma.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated as a result of service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.385, 3.307, 3.309 (2011). 

2.  Tinnitus was not incurred in or aggravated as a result of service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in March 2009, prior to the initial rating decision.  This letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration.  VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA treatment records.  He has not indicated there are any additional records that VA should seek to obtain on his behalf and he also has declined a hearing.  The Veteran was also afforded a VA examination.  As such, he will not be prejudiced by a decision on the merits.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic disorders may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992). 

Service treatment records show no complaints, findings, or diagnoses of tinnitus, or of a hearing loss disability for VA compensation purposes.  On interim audiometric testing in April 1993 and October 1994 no hearing loss was noted.  The April 1993 audiometric test report indicates that earplugs had previously been issued to the Veteran.  The type of ear plug hearing protection used was triple flange.  On the Veteran's June 1996 separation audiogram, neither tinnitus nor hearing loss was diagnosed.  The audiogram performed at separation showed puretone thresholds at 500, 1000, 2000, 3000, 4000 and 6000 Hertz were 10, 5, 0, 10, 10 and 0 decibels respectively in the right ear, and 10, 10, 10, 10, 0 and 20 decibels respectively in the left ear.  These results do not reflect a hearing loss disability as contemplated by the rating schedule.  See 38 C.F.R. § 3.385.  On the corresponding Report of Medical History, the Veteran specifically denied hearing loss and any ear, nose, or throat trouble.  It is also noted that while the Veteran identified other illnesses or injuries that affected him, he did not include either hearing loss or tinnitus as one of these.

Post-service VA outpatient treatment records do not reflect complaints of hearing loss or tinnitus.  

At a September 2009 VA audiology examination, the Veteran reported in-service noise trauma from exposure to tanks, rifles, canons, and mortars.  He denied use of hearing protection in service.  He stated that he first noted "buzzing" in his ears in service.  Puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 15, 10, 20 and 40 decibels respectively in the right ear, and 15, 10, 15, 20 and 20 decibels respectively in the left ear.  Speech discrimination scores were 100 percent bilaterally.  The audiologist opined that it is not at least as likely as not that current right ear hearing loss and tinnitus are related to service.  The rationale was that there were no documented complaints of hearing loss or tinnitus in service and the Veteran had normal hearing bilaterally with absence of acoustic damage upon separation.  

In a July 2012 statement, the Veteran's representative cited to an excerpt from the an Institute of Medicine report on military noise exposure in support of an argument that the Veteran was not afforded adequate tests for noise-induced hearing loss during service.  

After review of the evidence, the Board finds that service connection for hearing loss and tinnitus is not warranted.  At the outset, the Board finds that the September 2009 VA audio examination establishes a right ear hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  A left ear hearing loss disability for VA purposes is not established.  Id.  The audio examination also established a current tinnitus disability.  It may not be presumed that the current right ear hearing loss was incurred in service, as it did not manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.307, 3.309.

Based on the Veteran's military occupational specialty (MOS) of infantryman, the record supports a finding that he had military noise exposure.  See 38 U.S.C.A. § 1154(a).  The Veteran has reported manifestations of hearing loss and tinnitus in service, along with a continuity of symptomatology after separation.  Although the Veteran is competent to report his in- service experiences and post-discharge symptoms, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

To the extent that the Veteran advances that he had an onset of hearing loss and tinnitus in service as well as ongoing symptoms since separation- to establish both continuity of symptomatology and a nexus between his current right ear hearing loss and tinnitus disabilities and active duty- the Board finds that his statements in this regard are not credible.  In this respect, the service treatment records show he specifically denied hearing loss or any other ear problems at separation from service in 1996.  The Board finds that the Veteran's statement denying any ear trouble, made in the context of the contemporaneous evaluation in 1996, is more probative than his statements made for compensation purposes years later.  In addition, the testimony he provided to the 2009 VA examiner, that he was not issued hearing protection in service, is in direct conflict with his documented service records.  The April 1993 audiometric test report clearly indicates that earplugs were issued to him (triple flange type).  

Further, with regard to continuity of symptoms after service separation, the Board notes that he did not mention any hearing loss or tinnitus on his application for VA benefits in August 1997, although he listed many other health complaints.  Also while the Board is aware that the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, it is significant that the VA treatment records dated since 1999 reveal no hearing loss or tinnitus complaints.  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of the Veteran's current assertions of a continuity of symptomatology.

The Board further finds that the probative medical evidence of record does not otherwise establish an etiological relationship between the Veteran's current right ear hearing loss, tinnitus, and military service.  The VA examiner's opinion, that the current right ear hearing loss and tinnitus are unlikely to be a result of military service, is competent and probative evidence because it was based upon a comprehensive review of the Veteran's reported history, his recorded military and medical history, and a clinical examination.  There is nothing else in the claims file, other than the Veteran's contentions, which would tend to establish that the current right ear hearing loss and tinnitus are related to an incident of service.  As noted, his report of symptoms of decreased hearing acuity and tinnitus during or after his military service is not credible.  Furthermore, his lay contention regarding the etiology of the current hearing loss and tinnitus is outweighed by the medical opinion provided by the examiner who reviewed the Veteran's medical records and provided a cogent rationale in support of her assessment based on her expertise acquired through education, training and experience.  Cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addition, while the Board has reviewed the literature the Veteran submitted, it is too general in nature to provide, alone, the necessary evidence to show that the Veteran's in-service audiometric tests were somehow inadequate or that his current disabilities are etiologically related to service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The Board further notes that this literature was not combined with the opinion of a medical professional.  See Mattern v. West, 12 Vet. App. 222, 228 (1999)(A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.).  

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, it is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for hearing loss and tinnitus is denied.    
ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


